 


110 HR 5632 IH: To prohibit the importation of certain low-level radioactive waste into the United States.
U.S. House of Representatives
2008-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5632 
IN THE HOUSE OF REPRESENTATIVES 
 
March 13, 2008 
Mr. Gordon of Tennessee (for himself, Mr. Whitfield of Kentucky, and Mr. Matheson) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To prohibit the importation of certain low-level radioactive waste into the United States. 
 
 
1.Prohibition of importation 
(a)AmendmentChapter 8 of the Atomic Energy Act of 1954 (42 U.S.C. 2111 et seq.) is amended by adding at the end the following new section: 
 
85.Importation of low-level radioactive waste 
a.Except as provided in subsection b. or c., the Commission shall not issue a license authorizing the importation into the United States of— 
(1)low-level radioactive waste (as defined in section 2 of the Low-Level Radioactive Waste Policy Act (42 U.S.C. 2021b)); or 
(2)specific radioactive waste streams exempted from regulation by the Commission under section 10 of the Low-Level Radioactive Waste Policy Act (42 U.S.C. 2021j). 
b.Subsection a. shall not apply to— 
(1)low-level radioactive waste being returned to a United States Government or military facility which is authorized to possess the material; or 
(2)low-level radioactive waste resulting from the use in a foreign country of nuclear material obtained by the foreign user from an entity in the United States that is being returned to the United States for management and disposal. 
c.The President may waive the prohibition under this section and authorize the grant of a specific license to import materials prohibited under subsection a., under the rules of the Commission, only after a finding that such importation would meet an important national or international policy goal, such as the use of waste for research purposes. Such a waiver must specify the policy goal to be achieved, how it is to be achieved, and the amount of material to be imported. 
d.A license not permitted under this section that was issued before the date of enactment of this section may continue in effect according to its terms, but may not be extended or amended with respect to the amount of material permitted to be imported.. 
(b)Table of contents amendmentThe table of contents for the Atomic Energy Act of 1954 is amended by inserting at the end of the items relating to chapter 8 the following new item: 
 
 
Sec. 85. Importation of low-level radioactive waste..  
 
